Citation Nr: 1419246	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-42 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1972 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the Veteran's claim for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file.

The Board previously remanded this matter in January 2014.  As a second remand is required, any discussion of whether the Board's directives have been completed is premature.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in January 2014 in order that he could undergo a new VA examination.  In a March 2014 examination report, a VA psychologist concluded that the Veteran currently suffers from a psychiatric disorder, but that his current disability was not related to his active service, and that it preexisted his active service and was not aggravated therein.  

The examiner's conclusion is inadequate; he did not discuss the numerous other psychiatric diagnoses that the Veteran has received over the course of the appeal period, nor did he support his conclusion that the Veteran's psychiatric disorder predated his active service by stating from what disorder he suffered at that time.  In light of these deficiencies, a new examination is required.  

Further evidentiary development of both VA and private treatment records is also required.  

Though many VA treatment records have been obtained, they are incomplete.  Specifically, the Veteran indicated that he received treatment at VA Medical Centers in St. Cloud, Minnesota, and South Bend, Indiana.  Though records from St. Cloud are included in the Veteran's file, there are no records from South Bend.  On remand, VA must obtain the Veteran's complete VA treatment records and associate them with the claim file.

With respect to private treatment records, the Veteran provided releases for VA to obtain evidence from three hospitals in Indiana.  Though VA sought this information, it does not appear that their efforts were adequate.  St. Vincent Hospital responded that it did not have records for the period requested, but it is not clear whether they may have other pertinent records.  Lutheran Hospital in Fort Wayne indicated that it had no treatment records of the Veteran, but he claimed treatment at a time when he had a different name.  Finally, Richmond State Hospital responded that it could not release records without the Veteran providing further information.  Further attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records - including any records from St. Cloud, Minnesota and South Bend, Indiana - and associate them with his claim file.  

2.  With any necessary assistance from the Veteran, obtain records of his treatment from St. Vincent Hospital in Indianapolis, Lutheran Hospital in Fort Wayne, and Richmond State Hospital.  Ensure that these requests include both the Veteran's current and previous name.  Request all records from these entities, not simply records from defined dates.  If any records remain outstanding, make a formal finding of unavailability on the record.  

3.  After the above ordered development has been completed, schedule the Veteran for a VA psychiatric disorders examination by a psychiatrist, but not by anyone who has previously examined the Veteran.  If no psychiatrist is available at the Marion or Fort Wayne, Indiana VA Medical Centers, schedule the examination at the closest location to the Veteran with an available psychiatrist.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?  Has he suffered from any other disorders since filing his claim in June 2008?

b)  Is it least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder that the Veteran currently suffers from, or from which he has suffered over the course of the appeal period, is related to his active service?

c)  Does the evidence of record clearly and undebatably demonstrate that any currently diagnosed psychiatric disorder, or any psychiatric disorder diagnosed at any time during the appeal period, existed prior to his active service?  If so, was this preexisting disorder clearly and undebatably aggravated by the Veteran's active service?  

The term "aggravation" means an increase in the severity of the psychiatric disorder that is not due to the natural progress of the underlying disorder.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



